Title: From Thomas Jefferson to Jean Baptiste LeRoy, 3 April 1789
From: Jefferson, Thomas
To: Le Roy, Jean Baptiste



Sir
Paris Apr. 3. 1789.

I return you with many thanks the Volume with D. Bernoulli’s paper which I have read with great satisfaction. I observe that the proposition of M. Bernoulli differs from Mr. Rumsey’s in several essential points. 1. His Water was to be raised by man: Rumsey’s by elastic vapour. 2. Bernoulli’s water was to act on an inclined plane: Rumsey’s on a direct one. 3. Bernoulli’s was to act by it’s specific gravity only: Rumsey’s by a forcing pump. These three differences are important. The 4th. is not so, to wit Bernoulli’s vessel was to be moved by the direct action of the water: Rumsey’s by it’s reaction. I have the honour to be with great and sincere esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

